 142309 NLRB No. 11DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates are 1992 unless otherwise indicated.International Union of Operating Engineers Local825, A,B,C,D,R,RH and Walters and LambertMason Contractors, Inc. and Laborers Inter-
national Union of North America, Local No.
17. Case 3±CD±610Sepember 30, 1992DECISION AND DETERMINATION OFDISPUTEBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHThe charge in this Section 10(k) proceeding wasfiled April 16, 1992,1by the Employer, alleging thatthe Respondent, International Union of Operating En-
gineers Local 825, A,B,C,D,R,RH, violated Section
8(b)(4)(D) of the National Labor Relations Act by en-
gaging in proscribed activity with an object of forcing
the Employer to assign certain work to employees it
represents rather than to employees represented by La-
borers International Union of North America, Local
No. 17. The hearing was held May 19, before Hearing
Officer Alfred M. Norek. The Employer filed a
posthearing brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer, Walters and Lambert Mason Con-tractors, Inc. (WLMC), is a New York corporation en-
gaged in mason contracting. It annually purchases and
receives goods and materials valued in excess of
$50,000 from points located outside the State of New
York. During that same time, WLMC received gross
revenues in excess of $250,000. The parties stipulate,
and we find, that the Employer is engaged in com-
merce within the meaning of Section 2(6) and (7) of
the Act and that Operating Engineers Local 825 and
Laborers Local 17 are labor organizations within the
meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeWLMC is a masonry subcontractor currently undercontract with U.W. Marx, a general contractor in

charge of a construction project at Ulster County Com-
munity College in New Paltz, New York. The sub-
contract calls for WLMC to perform the brickwork for
the construction project.WLMC is a member of the Construction ContractorsAssociation of the Hudson Valley, Inc. and the Mason
Contractors Association of America (MCAA). The
MCAA has collective-bargaining agreements with the
Bricklayers and Allied Craftsmen, and the Laborers
International Unions. WLMC has agreed to be bound
by those agreements. WLMC is also a signatory to
local agreements with the Hudson Valley District
Counsel of Bricklayers and Allied Craftsmen, and La-
borers Local 17.In 1989, WLMC had a single project agreementwith Operating Engineers Local 825, covering work to
be performed outside of the geographic jurisdiction of
Laborers Local 17. By letter dated May 1, 1990,
WLMC stated that it did not wish to renew the con-
tract. The contract expired on June 30, 1990, and has
not been renewed.Michael Walters, vice president of WLMC, testifiedthat on April 9, WLMC received a truss boom forklift
attachment at the Ulster County site. A member of Op-
erating Engineers Local 825, present when the truss
boom attachment was delivered, asked Walters about
the purpose of the attachment and whether he planned
to use an operating engineer to run the machine. Wal-
ters replied that the truss boom would be used to lift
and move stones, and that the work belonged to labor-
ers.On April 13, Henry Bunce, the business representa-tive for Local 825, visited the Ulster County site and
told Walters that once the truss boom was attached to
the forklift, the work belonged to operating engineers.
Bunce also said that the Laborers and Operating Engi-
neers had reached a voluntary agreement that operating
engineers would run the forklift if it was operated
more than 4 hours per day. Bunce then, according to
Walters, stated that Local 825 would picket and shut
down the job if WLMC continued to use laborers to
operate the forklift with the truss boom attachment.Walters testified that on April 14, Bunce returned tothe Ulster County jobsite and restated that Local 825
would picket and shut down the site for jurisdiction of
the truss boom.Walters testified that on April 15, WLMC receiveda fax from Local 825 stating that WLMC was not pay-
ing the area standards for employees operating power-
driven equipment. On the same day, Bunce allegedly
gave Walters four options that would avoid a Local
825 picket line. WLMC could: stop using the truss
boom; sign a jobsite agreement with Local 825; rent
a Local 825 operator from the project's site excavator
or any other entity that had an agreement with Local
825; or stop using the truss boom until the Laborers
and the Operating Engineers Internationals met and
discussed jurisdiction. According to Walters, Bunce
never stated that Local 825 would not picket if WLMC
paid the laborers the Local 825 area standards wage. 143OPERATING ENGINEERS LOCAL 825 (WALTERS & LAMBERT)2The full text of the picket signs stated:NOTICE TO THE PUBLIC. EMPLOYEES
OF WALTERS-LAMBERT
Operating Power Driven Construction Equipment At This Job
Site Are Receiving Less Than Local 825's Area Standard
Wages and Benefits. We Have No Dispute With Any Other
Employer At This Site.Bunce testified that he gave Walters two options: ei-ther cease using the truss boom attachment, or pay the
area standards to whomever operated the machine.
Bunce further stated that the picketing was only for
area standards.Also on April 15, Walters met with the general con-tractor's superintendent. They determined that the set-
ting of the stones delayed the installation of the roof,
and therefore they could not postpone the work and
wait for Laborers and the Operating Engineers to pri-
vately settle their dispute. As a result, Walters decided
to proceed with the work using employees represented
by Laborers Local 17.Bunce, who was present at that meeting, then statedthat he would commence an area standards picket,
which began on the morning of April 16 at both the
construction and public gates.2WLMC then replied byfax and letter to Local 825 that it was not required to
pay the Local 825 area standards wage.On April 18, Local 825 sent WLMC an offer for a3-year contract. WLMC did not respond to this offer.
The picketing ceased on April 22.B. Work in DisputeThe disputed work involves the operation of a fork-lift fitted with a truss boom, used at the Ulster County
Community College jobsite to lift and set in place
limestone panels.C. Contentions of the PartiesThe Employer, WLMC, contends that reasonablecause exists to believe that Operating Engineers Local
825 violated Section 8(b)(4)(D) of the Act by threaten-
ing to shut down the jobsite if WLMC did not assign
the disputed work to Operating Engineers represented
by Local 825. WLMC and Local 17 contend that the
operation of the forklift with truss boom should be
awarded to employees represented by Laborers Local
17 on the basis of the collective-bargaining agreement,
employer preference, past practice, industry practice,
relative skills and training, and economy and efficiency
of operations. Additionally, WLMC seeks a broad
order contending that the dispute between the Laborers
and the Operating Engineers is longstanding and af-
fects many mason contractors.The Operating Engineers Local 825 contends that nojurisdictional dispute exists because it only engaged in
lawful, area standards picketing. Local 825 argues fur-
ther that even if a jurisdictional dispute exists, theBoard does not have jurisdiction because both the La-borers and the Operating Engineers have voluntarily
agreed to settle their disputes in a private forum which
was created by the constitution of the building trades.D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve that Section 8(b)(4)(d) has been violated and that
the parties have not agreed on a method for voluntary
adjustment of the dispute.As discussed above, there is evidence that (1) Buncestated to Walters that when a truss boom is attached
to a forklift, or whenever any power driven equipment
is used, the work belongs to operating engineers; (2)
Bunce threatened to picket and shut down the jobsite
to obtain jurisdiction over the truss boom; (3) Local
825 set up a picket line which had the effect of stop-
ping work; (4) Local 825 contacted WLMC during the
picketing to renew an expired contract for forklift
work; and (5) Bunce testified that when he set up the
pickets he did not know the difference between the
wage rates for the Laborers and the Operating Engi-
neers.Local 825 argues that it did not violate Section8(b)(4)(D) because it engaged only in lawful area
standards picketing. In a 10(k) proceeding, however,
the Board is not charged with finding that a violation
did in fact occur, but only that reasonable cause exists
for finding a violation. Thus, a conflict in testimony
need not be resolved in order for the Board to proceed
to a determination of the dispute. Laborers Local 334(C. H. Heist Corp.), 175 NLRB 608, 609 (1969).Under these circumstances, we find that the threatby a representative of Local 825 to shut down the job-
site provides reasonable cause to believe that Local
825 engaged in conduct prohibited by Section
8(b)(4)(D). Even assuming that one object of Local
825 was to protest WLMC's wage rates, we find rea-
sonable cause to believe that another object was to
force WLMC to assign the disputed work to operating
engineers represented by Local 825. Electrical WorkersIBEW Local 701 (Federal Street Construction), 306NLRB 829 (1992).Local 825 further argues that this dispute is notproperly before the Board because both the Laborers
and the Operating Engineers have voluntarily agreed to
settle their disputes in a private forum that was created
by the constitution of the building trades. No evidence
was provided in support of this contention. Even as-
suming, for the sake of argument, that Local 17 and
Local 825 are bound by this agreement, the Board may
defer to a private tribunal only when all the parties in-
volved in the dispute have agreed to be bound. NLRBv. Plasterers Local 79, 404 U.S. 116 (1971); Plaster- 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ers Local 502 (Advanced Terrazzo), 272 NLRB 810,811 (1984). During the hearing, Local 825 did not
claim that WLMC voluntarily agreed to resolve juris-
dictional disputes in a private forum. Thus, there is no
basis to find that all the parties have agreed on a meth-
od for the voluntary adjustment of this dispute.Based on the foregoing, we find reasonable cause tobelieve that a violation of Section 8(b)(4)(D) has oc-
curred and that there exists no agreed-upon method for
the voluntary adjustment of the dispute within the
meaning of Section 10(k) of the Act. Accordingly, we
find that the dispute is properly before the Board for
determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of the dispute.1. Collective-bargaining agreementsWLMC Vice President Walters testified that WLMCis a member of the Mason Contractors Association of
America (MCAA) which has collective-bargaining
agreements with the Bricklayers and Allied Craftsmen,
and the Laborers International Unions. In addition,
WLMC is a signatory to local agreements with Labor-
ers Local 17 and the Hudson Valley District Council
of Bricklayers and Allied Craftsmen. Under section V
of the collective-bargaining agreement between the
MCAA and the Laborers International Union, the La-
borers work jurisdiction includes the tending of ma-
sons, unloading, mixing, and the handling of all mate-
rials ``conveyed by any mode or method.''WLMC is also a signatory to an agreement betweenLocal 17 and the Construction Contractors Association
of the Hudson Valley. The preamble of that agreement
states that the laborers' work jurisdiction includes sup-
plying materials by motorized units, including forklifts
and high forklifts.WLMC had a single project agreement with Operat-ing Engineers Local 825 that expired on June 30,
1990. That agreement has not been renewed.We find that Local 17's agreements are broadenough to cover the work in dispute and that the factor
of collective-bargaining agreements favors an award of
the work in dispute to employees who are represented
by Laborers Local 17.2. Employer preference and past practiceVice President Walters testified that WLMC prefersto award the work in dispute to employees represented
by Laborers Local 17. Between July 5, 1990 and May
4, 1992, WLMC performed masonry work on nine
contracts. On all nine contracts, including the Ulster
County jobsite, WLMC assigned the operation of the
forklift to employees represented by Laborers Local
17. On March 3, pursuant to their collective-bargaining
agreement, WLMC and Local 17 entered into a written
agreement to perform the disputed work.Walters stated that WLMC had used operating engi-neers to operate forklifts for a period of about 5 years
during the mid-1980s. Those operating engineers, how-
ever, were not represented by Local 825 and the work
was not performed in Local 17's geographic jurisdic-
tion.Thus, we find that the factor of employer preferenceand past practice favors an award to employees rep-
resented by Laborers Local 17.3. Area and industry practicePatrick Murphy, vice president of a competing ma-sonry contractor, testified that until 1990 his firm had
an agreement with Local 825 and occasionally used
operating engineers to operate forklifts. Murphy stated,
however, that his firm currently uses laborers to oper-
ate forklifts, and that he does not know of any mason
contractor within the jurisdiction of Local 17 that cur-
rently uses operating engineers to perform such work.George Miller, executive vice president of theMason Contractors Association of America (MCAA),
testified that the majority of association members pre-
fer using laborers to operate forklifts.Thus, we find that the factor of area and industrypractice favors an award of the work in dispute to the
employees represented by Laborers Local 17.4. Relative skillsBoth Walters and Libonati, the business representa-tive for Local 17, testified that Local 17 trains its
members to operate forklifts. Walters stated that when-
ever a truss boom is attached to a forklift, it only takes
5 to 10 minutes for a laborer to become familiar with
the controls. Walters conceded that operating engineers
are sufficiently skilled to operate forklifts with truss
boom attachments, but testified that laborers have more
experience working with masons.Because the record indicates that both the laborersand operating engineers are sufficiently skilled to oper-
ate forklifts with truss boom attachments, we find that
the factor of relative skill favors neither group of
workers. 145OPERATING ENGINEERS LOCAL 825 (WALTERS & LAMBERT)3Operating Engineers Local 825-A (Iacono Construction), 227NLRB 110 (1976).4WLMC has used forklifts on nine contracts in the past 2 years.A competing mason contractor used forklifts on 16 contracts in the
past 4 years.5. Economy and efficiency of operationsWLMC Vice President Walters testified that laborersare more efficient because they can perform more tasks
than operating engineers. At the present time, WLMC
does not employ any operating engineers at this job-
site. WLMC contends that operating engineers have
numerous work restrictions and would remain idle
when not operating the forklifts. Thus, WLMC con-
tends that, even if it hired operating engineers to oper-
ate the forklifts, it would still need to employ laborers
to assist the masons. Laborers, in addition to operating
the forklifts, can mix cement, build scaffolding, and
tend to other aspects of the masons' work. Finally, la-
borers are more familiar with masonry terms and pro-
cedures which increases the efficiency of the operation,
Walters testified. No evidence was presented showing
that operating engineers possess these additional skills
or are familiar with masonry terms and procedures.MCAA Vice President Miller testified that laborersare more economical and efficient because they work
as a team with the masons, they better understand ma-
sonry work, and are able to assist the masons to com-
plete their work in a safer and more productive man-
ner.Accordingly, we find that the factor of economy andefficiency of operations favors an award of the work
in dispute to the employees represented by Laborers
Local 17.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by Laborers Local 17
are entitled to perform the work in dispute. We reach
this conclusion relying on the factors of collective-bar-
gaining agreement, employer preference and past prac-
tice, area and industry practice, and economy and effi-
ciency of of operations.In making this determination, we are awarding thework to employees represented by Laborers Local 17,
not to that Union or its members.Scope of AwardThe Employer has requested a broad award, arguingthat the dispute between the Laborers and the Operat-
ing Engineers is longstanding and affects many mason
contractors. Before the Board will issue a broad award,
however, it must be shown that: (1) the work in dis-
pute has been a continuous source of controversy in
the relevant geographic area and is likely to recur; and
(2) the offending union has a proclivity to engage in``further unlawful conduct'' in order to obtain thework in dispute. Operating Engineers Local 12 (StiefCo. West), 306 NLRB 580 (1992). Although it is truethat Local 825 was the respondent in an earlier dis-
pute,3we do not find that earlier conduct sufficient toestablish the kind of proclivity to engage in ``further
unlawful conduct'' that might justify the broad order
sought. Considering the number of masonry projects in
the area,4one jurisdictional award over a 16-year pe-riod cannot justify an award reaching beyond the
present jobsite. See, e.g., Iron Workers Local 3(Spancrete Northeast), 267 NLRB 950, 953 (1983).Accordingly, the Employer's request for a broadorder is denied. The present determination is limited to
the particular controversy that gave rise to this pro-
ceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determinations:1. Employees of Walters and Lambert Mason Con-tractors, Inc. represented by Laborers International
Union of North America, Local No. 17 are entitled to
perform the disputed work of operating the forklift
fitted with a boom truss attachment at the Ulster Coun-
ty Community College jobsite in New Paltz, New
York, for Walters and Lambert Mason Contractors,
Inc.2. International Union of Operating Engineers Local825, A,B,C,D,R,RH is not entitled by means pro-
scribed by Section 8(b)(4)(D) of the Act to force Wal-
ters and Lambert Mason Contractors, Inc. to assign the
disputed work to employees represented by it.3. Within 10 days from this date, Operating Engi-neers Local 825 shall notify the Regional Director for
Region 3 in writing whether it will refrain from forc-
ing the Employer, by means proscribed by Section
8(b)(4)(D) of the Act, to assign the disputed work in
a manner inconsistent with this determination.